Citation Nr: 0800669	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a July 1992 rating decision's denial of service 
connection for a low back disorder was the product of clear 
and unmistakable error (CUE).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1991.  Further, the record indicates he had additional 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in June and 
October 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  By the June 
2004 rating decision, the RO found that new and material 
evidence had not been received to reopen the previously 
denied low back claim, and that service connection was not 
warranted for heart disease.  Thereafter, by the October 2004 
rating decision, the RO confirmed and continued the 
noncompensable (zero percent) rating for the veteran's 
service-connected bilateral hearing loss.

The Board observes that the CUE claim was not one of the 
issues certified for appeal.  However, arguments were 
advanced on this matter, the RO discussed the issue as part 
of its adjudication of the low back claim in the August 2005 
Statement of the Case (SOC), and the subsequent Substantive 
Appeal indicated it was in disagreement with the entire SOC.  
Consequently, the Board concludes that this statement 
constitutes a valid and timely Substantive Appeal as to that 
issue.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.

The record also reflects that evidence has been submitted 
directly to the Board, accompanied by a waiver of having this 
evidence initially considered by the agency of original 
jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a low back 
disorder by a July 1992 rating decision.  Thereafter, a 
subsequent May 1997 rating decision confirmed and continued 
the prior denial.  The veteran was informed of both 
decisions, including his right to appeal, and he did not 
appeal.

3.  The July 1992 rating decision's denial of service 
connection for a low back disorder was supported by the 
evidence then of record and the law in effect at that time.

4.  To the extent error was committed in the July 1992 rating 
decision, the record does not reflect that had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.

5.  Although the evidence received since the last prior 
denial of service connection for a low back disorder was not 
previously submitted to agency decisionmakers, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, is cumulative and redundant of the evidence of record 
at the time of the last prior final denial, and does not 
raise a reasonable possibility of substantiating the claim.

6.  The veteran's heart disease was first diagnosed years 
after his separation from active duty, and no competent 
medical evidence is of record which relates the etiology of 
this disability to such service.

7.  The competent medical evidence reflects that the veteran 
has Level I hearing for both ears.




CONCLUSIONS OF LAW

1.  The July 1992 rating decision's denial of service 
connection for a low back disorder was not the product of 
CUE.  38 C.F.R. § 3.105 (2007); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).

2.  New and material evidence not having been received to 
reopen the claim of entitlement to service connection for a 
low back disorder, the claim is not reopened.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.159 (2007).

3.  Heart disease was not incurred in or aggravated by active 
military service and may not be presumed to be related 
thereto.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

4.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the veteran's CUE claim, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the aforementioned duties to assist and to notify do not 
apply to claims of CUE in prior Board decisions or in prior 
rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001).

In regard to the other appellate claims, the Court has held 
that adequate notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Here, the veteran 
was sent pre-adjudication notice regarding his low back claim 
by letters dated in April 2002 and January 2004.  The January 
2004 letter also addressed the heart disease claim.  Further, 
the veteran was sent pre-adjudication notice with respect to 
the hearing loss claim by a letter dated in August 2004.  
Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 
(2006), which established significant new requirements with 
respect to the content of the notice necessary for those 
cases involving the reopening of previously denied claims.  
Specifically, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought by 
the claimant.  Here, both the April 2002 and January 2004 
letters noted that the low back claim had been previously 
denied, informed the veteran that new and material evidence 
was required to reopen the claim, and explained the standard 
for new and material evidence by language which tracks that 
of the pertinent regulatory provision.  As such, the Board 
finds that the veteran has received adequate notification 
pursuant to Kent, supra.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

The Board acknowledges that the notice provided to the 
veteran with respect to his claims did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Although one of the 
appellate issues is a claim for an increased rating, the 
Board has already observed that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  Moreover, for the reasons stated below, the Board 
concludes that the appellate claims must be denied as the 
preponderance of the evidence is unfavorable and no 
disability rating and/or effective date will be assigned.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by this lack of notification regarding the 
Court's holding in Dingess/Hartman.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims. Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing in 
the record indicates the veteran has identified the existence 
of any relevant evidence that is not of record.  Further, as 
part of his August 2005 Substantive Appeal, he indicated that 
he did not desire a Board hearing in conjunction with this 
appeal.  Moreover, he was accorded a VA medical examination 
in September 2004 which evaluated the severity of his 
service-connected hearing loss.  While no examination was 
conducted in conjunction with his heart disease claim, for 
the reasons stated below the Board finds that no such 
development is warranted based on the facts of this case.  As 
for the low back claim, under the law an examination is not 
required in the context of new and material evidence claims.  
38 C.F.R. § 3.159(c)(4)(iii); see also 66 Fed. Reg. 45,620, 
45,628 (August 29, 2001).  Consequently, the Board finds that 
the duty to assist has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease, 
including hypertension, becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

I.  CUE

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) 
and 20.1103 taken together, a rating decision is final and 
binding in the absence of clear and unmistakable error.  
Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding ...will be accepted as correct in the 
absence of clear and unmistakable error."  A decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The 
Court has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there must 
have been an error in the prior adjudication 
of the claim.  Either the correct facts, as 
they were known at the time, were not before 
the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert 
more than a disagreement as to how the facts 
were weighed or evaluated.


Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self-
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed at the 
time it was made.  A determination that there 
was a 'clear and unmistakable error' must be 
based on the record and the law that existed 
at the time of the prior AOJ [agency of 
original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, must appear undebatably."  
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must 
always be remembered that clear and unmistakable error is a 
very specific and rare kind of 'error'."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. 
At 314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if CUE occurred.  See 
Porter v. Brown, 5 Vet. App. 233 (1993).

As detailed in an August 2003 statement from the veteran's 
attorney, the veteran essentially contends that the July 1992 
rating decision was the product of CUE in misstating the 
facts of his in-service back problems.  Specifically, it was 
noted that the rating decision reported the following:

In Dec[ember] 1981, while moving 
furniture the veteran felt his back pop 
and he was noted to have tenderness.  He 
was treated with rest and the condition 
cleared.  The remaining service medical 
records were negative for any additional 
complaints.

The August 2003 attorney's statement contended that contrary 
to the RO's findings, the veteran's service medical records 
actually indicated that the veteran's back pain, initially 
brought on by moving furniture, occurred in January 1981, not 
December 1981.  Moreover, it was noted that the service 
medical records showed the veteran complained of back pain on 
at least three separate occasions after December 1981, and as 
late as November 1988.  It was further contended that such 
evidence was before VA at the time of the July 1992 decision, 
which confirmed that the veteran's service medical records 
during the entire period of his active service were reviewed 
in making its decision.  The veteran's attorney asserted that 
the finding made by the adjudicator in the July 1992 rating 
decision constituted a clear and unmistakable misstatement of 
the evidence before it, in that it not only misstated the 
date the veteran's initial back problems began but was 
clearly erroneous in its finding that such records were 
otherwise negative for evidence of recurring back pain during 
the veteran's active duty.  Consequently, it was asserted 
that but for VA's failure to accurately recite the relevant 
evidence of record, the veteran would have been entitled to 
service connection for a low back disorder in July 1992.

The Board acknowledges that the veteran's service medical 
records do reflect that he initially injured his back moving 
furniture in January not December 1981; and that subsequent 
thereto he was treated for additional back problems, in 
August 1982, August 1986, and November 1988.  Nevertheless, 
despite the misstatement of facts in the July 1992 rating 
decision, the Board does not find that the denial of service 
connection for a low back disorder was the product of CUE 
because the record does not reflect that had it not been 
made, it would have manifestly changed the outcome; it is not 
absolutely clear that a different result would have ensued.  

The explicit rationale stated in the July 1992 rating 
decision's denial of service connection for a low back 
disorder was that:

[t]he evidence shows that the veteran had 
an acute episode of lumbar strain in 
service that cleared with no 
complications.  Therefore, the condition 
is determined to be acute and transitory 
in nature.

In other words, the claim was denied because the record did 
not show the veteran had developed a chronic back disorder as 
a result of his in-service injury or otherwise.  None of the 
service medical records dated subsequent to January 1981 
indicates a chronic low back disorder.  For example, the 
August 1982 records indicate that the veteran's low back pain 
was "stress symptomatology," as opposed to a physical 
condition.  Moreover, the August 1986 and November 1988 
records show treatment for a "knot" on the back.  The 
service examinations, to include an April 1993 Reserves 
examination, consistently evaluated the veteran's spine as 
normal.  Consequently, the July 1992 rating decision's 
finding that the in-service back problems resolved with 
treatment and no chronic residuals appears to be consistent 
with the evidence then of record even though the summary of 
facts listed in the decision was not entirely accurate.

The Board also reiterates that a determination regarding CUE 
must be made based on the record and the law that existed at 
the time the decision was made.  Damrel v, at 245; Russell. 
At 314.  In this case, the evidence on file at the time of 
the July 1992 rating decision did not show the veteran had a 
current low back disorder; i.e., there was no medical 
evidence of a current disability.  The law at the time of 
that decision, and now, required evidence of a current 
disability for there to be a valid claim.  See e.g., also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Consequently, it appears that the denial of service 
connection for a low back disorder was in accord with the law 
in effect at that time.

In view of the foregoing, the Board finds that to the extent 
error was committed in the July 1992 rating decision, the 
record does not reflect that had it not been made, it would 
have manifestly changed the outcome; it is not absolutely 
clear that a different result would have ensued.  
Consequently, the Board concludes that the rating decision's 
denial of service connection for a low back disorder was not 
the product of CUE.

II.  New and Material Evidence

Service connection was previously denied for a low back 
disorder by a July 1992 rating decision.  Thereafter, a 
subsequent May 1997 rating decision confirmed and continued 
the prior denial.  The veteran was informed of both 
decisions, including his right to appeal, and he did not 
appeal.

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

Here, the evidence on file at the time of the last prior 
denial of service connection for a low back disorder included 
statements from the veteran, his service medical records, as 
well as post-service medical records dated from 1991 to 1996.  
As indicated in the adjudication of the CUE claim, the 
service medical records confirm that the veteran was treated 
for back problems while on active duty.  However, there was 
no competent medical evidence of a current low back disorder 
at the time of the July 1992 rating decision, nor at the time 
of the subsequent May 1997 rating decision.

The evidence added to the record since the time of the last 
prior denial includes additional statements by and on behalf 
of the veteran, as well as additional post-service medical 
records which cover a period through 2005.  In pertinent 
part, the Board notes that this evidence is "new" to the 
extent it was not on file at the time of the last prior 
denial.  However, the veteran's contentions are essentially 
that he has a current low back disorder that is causally 
related to his in-service back problems.  Such contentions 
were made at the time of the prior denials, and, as such, 
this evidence is cumulative and redundant.

The Board further notes that a thorough review of the 
additional post-service medical records does not show any 
competent medical diagnosis of a current low back disorder.  
Although the Board does not question the sincerity of the 
veteran's complaints of low back pain, it has been held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Without competent medical evidence of a current low back 
disorder, this evidence is cumulative and redundant of the 
medical records previously on file.

In view of the foregoing, the Board finds that while the 
evidence received since the last prior denial of service 
connection for a low back disorder was not previously 
submitted to agency decisionmakers, it does not relate to an 
unestablished fact necessary to substantiate the claim, is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the claim.  As such, 
new and material evidence has not been received pursuant to 
38 C.F.R. § 3.156(a).  Inasmuch as new and material evidence 
adequate to reopen the previously denied claim has not been 
received, the Board does not have jurisdiction to consider 
the claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

III.  Heart Disease

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for heart disease.

A thorough review of the veteran's service medical records 
does not reflect he was ever treated for or diagnosed with 
heart disease while on active duty.  In fact, his heart was 
consistently evaluated as normal on service examinations, to 
include the April 1993 Reserves examination.  Moreover, the 
first competent medical evidence of heart disease appears to 
be private hospital records dated in June 2003, approximately 
12 years after his separation from active service, when he 
was treated on an emergency basis for complaints of severe 
anterior chest pain with nausea, diaphoresis and dyspnea.  
Past medical history was significant for hypertension, but 
was otherwise negative.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates the veteran's current heart disease to active 
service.  Moreover, the Board concludes that no development 
on this matter is warranted in this case.  In the absence of 
evidence of in-service incurrence or aggravation of the 
claimed disability, referral of this case for an opinion as 
to etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the heart disease to the 
veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for heart disease, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

IV.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his bilateral hearing loss.

The only audiological evaluation on file appears to be that 
of the September 2004 VA examination which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
15
20
55
40
40
LEFT
25
10
25
70
--
43

Speech recognition scores were 98 percent for the right ear, 
and 96 percent for the left ear. 

Initially, the Board notes that both ears show that the 
puretone threshold at 1000 and 2000 Hertz are less than 55 
decibels; each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) are not 55 decibels or more.  Further, 
the average puretone threshold at 1000 Hertz is less than 30 
decibels for both ears, while it is less than 70 decibels for 
both ears at 2000 Hertz.  Accordingly, Table VIa is not for 
consideration in the instant case.  See 38 C.F.R. § 4.86.

Applying the law to the facts of this case, the Board 
observes that the September 2004 audiological findings 
correspond to Level I hearing for both ears under Table VI.  
These findings, in turn, correspond to the current 
noncompensable (zero percent) rating under Table VII.

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences hearing loss.  However, 
based upon the aforementioned objective medical findings, the 
Board must find that the veteran's hearing loss does not meet 
or nearly approximate the criteria for a compensable rating, 
to include on the basis of a "staged" rating.  Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra; Ortiz, supra.


ORDER

Inasmuch as the July 1992 rating decision's denial of service 
connection for a low back disorder was not the product of 
CUE, the benefit sought on appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, the claim is not reopened and the benefit sought on 
appeal is denied.  

Entitlement to service connection for heart disease is 
denied.

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


